DETAILED ACTION

Summary

This office action for US Patent application 17/328286 is responsive to communications filed on May 24, 2021. Currently, claims 1-2 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 of copending Application No 16/618892.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/618892
Instant Application-17/328286-Note* bold means difference in instant application
1. (Currently Amended): A video decoding method comprising: obtaining split information indicating whether a current block is to be split into lower blocks from a bitstream; 

When a smaller value among a height and a width of the current block is smaller than a minimum split unit coding order (SUCO) size or a larger value among the height and the width of the current block is greater than a maximum SUCO size, determining lower horizontal coding order information applied to the lower blocks to be identical to higher horizontal coding order information applied to the current block, without obtaining the lower horizontal coding order information from the bitstream; 


splitting the current block into when the split information indicates that the current block is to be split; and 
decoding the according to the lower horizontal coding order information.
8. (Currently Amended): The video decoding method of , further comprising obtaining maximum SUCO size information representing the maximum SUCO size with respect to an upper data unit of the current block from the bitstream.
Claims 1, 8
1. A video decoding method comprising: obtaining, from a bitstream, information indicating a minimum split unit coding order(SUCO) size and information indicating a maximum SUCO size with respect to a higher data unit of a current unit; 
obtaining split information indicating whether a current block is to be split into lower blocks from the bitstream; when a smaller value among a height and a width of the current block is smaller than the minimum SUCO size or a larger value among the height and the width of the current block is greater than the maximum SUCO size, determining lower horizontal coding order information applied to the lower blocks to be identical to higher horizontal coding order information applied to the current block, without obtaining the lower horizontal coding order information from the bitstream;
 splitting the current block into the lower blocks when the split information indicates that the current block is to be split; and 
decoding the lower blocks according to a coding order indicated by the lower horizontal coding order information.




Claim 2


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 are generic to all that is recited in claims 1, 8 of co-pending application. That is, claims 1-2 is anticipated by claims 1, 8 of co-pending application.

Allowable Subject Matter
Claims 1-2 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487